Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 30, 2015

The Court of Appeals hereby passes the following order:

A16E0019. ARCHIBALD HILL, III v. GEORGIA DEPARTMENT OF
    HUMAN SERVICES et al.

       On December 17, 2015, Archibald Hill filed an emergency motion for writ of
supersedeas with this Court under our Rule 40 (b). On that same date, we dismissed
Hill’s motion for failure to support his motion with signed and stamped “filed” copies
of the pertinent motions, notices and orders purportedly filed in the trial court.
       On December 28, 2015, Hill filed a motion styled as a motion for
reconsideration of our December 17, 2015 dismissal order, which he has supported
by attaching as exhibits stamped “filed” copies of his motion/application for
supersedeas, the trial court’s order denying his motion, a notice of appeal stamped
“filed” December 21, 2015, and an amended application for appellate review filed on
that same date. Although it appears that our dismissal of his original emergency
motion for supersedeas was proper for the reasons stated in our dismissal order, and
that Hill’s current motion, which is supported by new exhibits, should properly be
treated as a new emergency motion for supersedeas, we will exercise our discretion
and rule on Hill’s motion as filed. Further, because Hill has now shown that
supersedeas is appropriate under OCGA §§ 5-6-13 and 5-6-34, his motion for
reconsideration and motion for supersedeas are hereby GRANTED.



                                       Court of Appeals of the State of Georgia
                                                                            12/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.